DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 16, line 3, add --the-- before “first metal line of the first lead-out.”

Reason for Allowance
Claims 13-19 are allowed.
The closest prior art, US Pub. 2008/0143945, discloses a display device having a substrate including two different signal lines, and one of the two signal lines overlaps with other of the two signal lines.  However, the prior art differs from the present invention because the prior art fails to disclose a center of a second width of a second metal line of a second lead-out wiring is shifted from a center of a first width of a first metal line of a first lead-out wiring.
Another prior art, US Pub. 2012/0105392, discloses a display device having a substrate including a display device including three different lead-out wirings.  However, 
The following is an examiner’s statement of reasons for allowance: 
	Claim 13 recites a first lead-out wiring is formed to pass through a respective first metal line of the first metal lines from a respective second metal line of the second metal lines, a second lead-out wiring is formed to pass through the respective first metal line of the first metal lines from the respective second metal line of the second metal lines, the first metal line of the first lead-out wiring has a first width, the second metal line of the second lead-out wiring has a second width, the first metal line of the first lead out wiring overlaps the second metal line of the second lead out wiring, and a center of the second width is shifted from a center of the first width.
Claims 14-19 depend from claim 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 10, 2021